359 So. 2d 545 (1978)
James Arthur O'BRYAN, Appellant,
v.
STATE of Florida, Appellee.
No. 77-870.
District Court of Appeal of Florida, Fourth District.
May 31, 1978.
Rehearing Denied June 28, 1978.
*546 Richard L. Jorandby, Public Defender, and Frank B. Kessler, Asst. Public Defender, West Palm Beach, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Glenn H. Mitchell, Asst. Atty. Gen., West Palm Beach, for appellee.
DOWNEY, Chief Judge.
By amended information appellant was charged with burglary of a motor vehicle in violation of Section 810.02, Florida Statutes (1975). The information alleged the vehicle was "the property of Strazulla Brothers Co., Inc." The proof of ownership relied on by the State was adduced through Joseph P. Strazulla, President of Strazulla Brothers Co., Inc. He referred to the vehicle in question as "my girl's car" which he was driving on the occasion of the burglary. He also referred to the car as "my car" when describing the proximity of appellant's automobile to the vehicle in question.
The recent cases[1] holding that ownership is any possession that is rightful as against the burglar would seem to make it rather easy for the State to prove "ownership" of the burglarized property. However, the State still must prove the allegations as laid in the information. We find the proof here woefully inadequate.
Accordingly, the judgment appealed from is reversed and the cause is remanded with directions to discharge the appellant.
REVERSED AND REMANDED with directions.
CROSS and DAUKSCH, JJ., concur.
NOTES
[1]  In the Interest of M.E., 357 So. 2d 1052 (Fla. 4th DCA 1978); Anderson v. State, 356 So. 2d 382 (Fla. 3d DCA 1978); Dorsey v. State, 324 So. 2d 159 (Fla. 1st DCA 1975).